                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-30071-RGS

                           ELIZABETH L. ROWE

                                      v.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS
CHRISTIANA TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
              AS TRUSTEE FOR BCAT 2014-4TT

                    MEMORANDUM AND ORDER ON
                    APPELLEE’S MOTION TO DISMISS

                             October 30, 2018

STEARNS, D.J.

     Elizabeth Rowe is appealing a Bankruptcy Court order granting

Wilmington Savings Fund Society, FSB, 1 relief from the automatic stay of

creditor proceedings. Wilmington moves to dismiss the appeal. 2 For the

reason to be explained, Wilmington’s motion to dismiss will be allowed.

                             BACKGROUND

     The facts, viewed in the light most favorable to Rowe as the nonmoving

party, are as follows. Wilmington was the holder of a first mortgage on


     1 Wilmington is doing business as Christiana Trust, not in its individual
capacity, but solely as trustee for BCAT2014-4TT.

     2   Rowe has not filed an opposition to Wilmington’s motion.
Rowe’s   property located at      22   Pasadena Street in Springfield,

Massachusetts. 3 On December 1, 2017, Rowe filed for bankruptcy protection

under Chapter 7 of the Bankruptcy Code, which triggered an automatic stay

of creditor proceedings against her property. 11 U.S.C. § 362(a). On March

27, 2018, Wilmington filed a motion for relief from the automatic stay under

11 U.S.C. §§ 362(d)(1)-(2). Wilmington alleged that a March 2009 payment

on the mortgage remained outstanding, and that, in any event, Rowe has no

equity in the property because it is under water. (The property is currently

appraised at $119,503, while the outstanding mortgage totals $270,232.)

Wilmington Br. (Dkt # 9) at 2. On April 26, 2018, the Bankruptcy Court

heard oral arguments and granted Wilmington’s motion, noting that “the

documents attached to [the] motion [were] sufficient to establish that the

movant [had] a colorable claim to the property.” Id. at 3. On May 10, 2018,

Rowe appealed the order to this court. Rowe, however, did not file a motion

to stay the order pending appeal. On September 27, 2018, Wilmington

conducted a foreclosure sale and purchased the property.




     3 Rowe alleges, however, that Wilmington did not possess a valid
mortgage note because of, among other things, “breaks in the chain of title”
and Wilmington’s “unclean hands.” Rowe Reply Br. (Dkt # 10) at 2-3.
                                   2
                               DISCUSSION

      “Mootness is a jurisdictional defect, rooted in Article III case or

controversy considerations.” Horizon Bank & Tr. Co. v. Massachusetts, 391

F.3d 48, 53 (1st Cir. 2004). “The doctrine of mootness enforces the mandate

‘that an actual controversy must be extant at all stages of the review, not

merely at the time the complaint is filed.’” Mangual v. Rotger-Sabat, 317

F.3d 45, 60 (1st Cir. 2003), quoting Steffel v. Thompson, 415 U.S. 452, 459

n.10 (1974). A case is moot when a court cannot give “‘any effectual relief

whatever’” to the potentially prevailing party. Church of Scientology of

California v. United States, 506 U.S. 9, 12 (1992), quoting Mills v. Green,

159 U.S. 651, 653 (1895).

      Rowe makes three main arguments. First, she argues that Wilmington

did not own an enforceable note against her property because there were

gaps in the chain of title. Rowe Reply Br. (Dkt # 10) at 5. Second, she argues

that the Bankruptcy Court erred by refusing to order a show cause hearing.

She alleges that Wilmington was ineligible for relief because it had dirtied its

hands by its involvement in “a table-funded loan.” Rowe Br. (Dkt # 8) at 16.

Third, she argues that the Bankruptcy Court erred by adjudicating a “non-

core” issue over which it had no jurisdiction. Id. at 18.




                                       3
       Whatever the merits of these arguments, the appeal is now moot as

Rowe no longer owns the disputed property. See In re Soares, 187 F.3d 623,

623 (1st Cir. 1998) (unpublished table decision) (“[T]he property’s sale has

rendered the appeal moot. Generally, when the debtor fails to obtain a stay

pending appeal of the bankruptcy court’s . . . order setting aside an automatic

stay and allowing a creditor to foreclose on property, the subsequent

foreclosure and sale of the property renders moot any appeal.”) (internal

citations and quotation marks omitted). Rowe could have sought to stay the

Bankruptcy Court order pending appeal. See In re Lomagno, 429 F.3d 16,

17 (1st Cir. 2005) (“[W]hen the petition giving rise to the stay is dismissed,

the stay terminates immediately, and creditors may proceed with

foreclosure. . . . The Federal Rules of Bankruptcy Procedure provide that a

debtor may seek a stay pending appeal.”) (internal citations omitted). By

failing to do so, Rowe left Wilmington free to conduct the foreclosure sale

and render her appeal of the Bankruptcy Court’s order moot as a result.

Horizon Bank & Tr. Co., 391 F.3d at 53 (“[A] case not moot at the outset can

become moot because of a change in the fact situation underlying the

dispute . . . .”).




                                      4
                                  ORDER

        For the foregoing reason, Wilmington’s motion to dismiss the appeal

is ALLOWED. The Clerk will enter judgment for Wilmington and close the

case.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                      5
